                                             December 2, 2019


By ECF
The Honorable Kiyo A. Matsumoto
United States District Judge
United States District Court
225 Cadman Plaza East
Brooklyn New York 11201


                              Re:     United States v. Frank Segui
                                      19-CR-188 (KAM)


Dear Judge Matsumoto:

       I write pursuant to the Court’s order issued this morning directing me to respond by 5:00
p.m today to the government’s second motion in limine, which was filed on Wednesday,
November 27th. (See ECF No. 54, Second Motion in Limine by USA, 11/27/19).

       On November 26th, the government called me to ask whether I intended to present evidence
or make arguments at trial concerning the defendant’s mental health conditions. As the
government itself notes, I responded that I do not, and this is my response as well to the
government’s motion, which is therefore moot.

                                             Respectfully Submitted,

                                                        /s/

                                             Kannan Sundaram
                                             Assistant Federal Defender
                                             (718) 330-1203

       cc: Andrew D. Grubin
           Assistant U.S. Attorney
